ORDER

PER CURIAM.
Timothy Meddows (“Movant”) appeals the circuit court’s judgment denying his Rule 29.15 motion to vacate, set aside or correct his judgment or sentence after an evidentiary hearing. He alleges ineffective assistance of appellate counsel. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).